4:17-cv-03107-BCB-MDN Doc # 521 Filed: 12/01/20 Page 1 of 1 - Page ID # 22663




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

HANNAH SABATA, et al.,

                        Plaintiffs,                                       4:17-CV-3107

        vs.
                                                                          JUDGMENT
NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES, et al.,

                        Defendants.


       This matter is before the Court on the parties’ Joint Stipulation for Dismissal (Filing 519).

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed without

prejudice, each party to bear its own fees and costs.

       Additionally, the Motion to Compel Production of Documents, Filing 497, which was

pending at the time of the filing of the stipulation is denied as moot.


       Dated this 1st day of December, 2020.
                                                        BY THE COURT:



                                                        ___________________
                                                        Brian C. Buescher
                                                        United States District Judge




                                                  1
